Election/Restrictions
This application is in condition for allowance except for the presence of claims 1 and 3-10 directed to an invention non-elected without traverse.  Accordingly, claims 1 and 3-10 have been cancelled.
Allowable Subject Matter
Claims 2 and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record Meise (US 2013/0022824), Hopfe (USPN 5,425,977), Nagahama (US 2010/0177380), Bourcier (US 2008/0254302), and Bourcier-I (US 2008/0268204) while broadly teaching the limitations of the presently claimed invention, do not teach or suggest the combination of limitations as presently claimed in claim 2.  	Specifically, none of Meise, Hopfe, Nagahama, Bourcier, and/or Bourcier-I teach or reasonably suggest an interlayer film for a laminated glass, the interlayer film comprising: two or more resin layers laminated together including one resin layer and another resin layer that is in direct contact with the one resin layer, the one resin layer, before production of a laminated glass, having a surface with an average interval Sm (µm) of projections and recesses of 300 µm or more, and a ratio (Rz/Sm) of a ten-point average roughness Rz (µm) to the average interval Sm (µm) of projections and recesses of 0.00110 or less as measured in conformity with JIS B-0601(1994) in the following manner: the one resin layer is peeled away from the other resin layer; and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074.  The examiner can normally be reached on Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783